Title: From George Washington to Adam-Philippe, comte de Custine, 7 August 1782
From: Washington, George
To: Custine, Adam-Philippe, comte de


                  
                     Sir,
                     Head Qrs Newburgh 7th Augt 1782
                  
                  Mrs Washington, in a letter which I have just receivd from her, expresses her sensibility at your polite attention in calling upon her at Mount Vernon—she informs me also of the obligation you have laid me under, in a present of eligant China—which as the product of your own Estate, I shall consider as of inestimable value knowing, as I do, the favourable Sentiments which accompanied it.  I have the honr to be Sir Yr Most Obedt & Most Hble Ser.  
                  
                     Go: Washington
                  
               